                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 19-cr-00172-JD-1
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE HABEAS PETITION AND
                                                 v.                                        COMPASSIONATE RELEASE
                                   9
                                                                                           MOTION
                                  10     DAVID LEIGH COOK,
                                                                                           Re: Dkt. Nos. 72, 84
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On October 15, 2020, the Court issued an order stating that it had “received a letter from

                                  14   defendant” but because “[h]e is represented by counsel, . . . all communications with the Court

                                  15   should come from his attorney.” Dkt. No. 70. While he remained represented by attorney

                                  16   Christopher J. Cannon, Cook made another pro se filing: a petition for writ of habeas corpus

                                  17   pursuant to 28 U.S.C. § 2255 that asserted, among other things, the ineffective assistance of

                                  18   counsel. Dkt. No. 72. Thereafter, the Court ordered attorney Cannon withdrawn as counsel for

                                  19   Cook based on the conflict created by Cook’s habeas petition, Dkt. No. 76, and instead appointed

                                  20   attorney Karen L. Landau to represent Cook “solely for the limited purpose of petitioning the

                                  21   Court for compassionate release and litigating his 2255 motion for writ of habeas corpus.” Dkt.

                                  22   No. 79. Defendant Cook’s § 2255 motion that was filed pro se, Dkt. No. 72, was consequently

                                  23   superseded by the circumstances, and the Court deems it withdrawn given that Cook did not renew

                                  24   it through his new counsel who was appointed in part to litigate that motion.

                                  25          Attorney Landau has since also been permitted to withdraw from her representation of

                                  26   Cook, Dkt. No. 95, but the compassionate release motion she filed on Cook’s behalf remains

                                  27   pending. Dkt. No. 84. That motion sought a reduction in Cook’s sentence under 18 U.S.C.

                                  28   § 3582(c)(1) “based on the combination of his serious medical comorbidities: heart disease,
                                   1   hypertension, diabetes, morbid obesity, chronic obstructive pulmonary disease and the COVID-19

                                   2   outbreak currently raging in society and within the Federal BOP.” Id. at 1.

                                   3          The motion is denied. Cook says he is at a heightened risk of death or severe illness from

                                   4   COVID-19. But he received the first dose of the Moderna vaccine on March 4, 2021, Dkt. No. 99

                                   5   (Lee Decl., Ex. 1) at USA-014, which was the same day he filed for compassionate release.

                                   6   Cook’s reply brief acknowledges that he “has received his first dose of vaccine.” Dkt. No. 91 at 7.

                                   7   The Moderna vaccine has been shown to be over 90% effective at preventing COVID-19 within

                                   8   14 days of the first dose, and so the risk to Cook appears to be minimal. See, e.g., Lindsey R.

                                   9   Baden et al., Efficacy and Safety of the mRNA-1273 SARS-CoV-2 Vaccine, 384 New Eng. J.

                                  10   Med. 403, 411 (2021). Consequently, there are not “extraordinary and compelling” reasons for

                                  11   release. 18 U.S.C. § 3582(c)(1)(A)(i).

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: June 18, 2021

                                  14

                                  15
                                                                                                   JAMES DONATO
                                  16                                                               United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
